Exhibit 10.6

AMENDMENT - COMMON STOCK PURCHASE WARRANT

This Amendment to the Common Stock Purchase Warrant identified at the foot of
this Amendment (the “Warrant”), is made and entered into this      day of
            , 2008, by and between Oxygen Biotherapeutics, Inc., a Delaware
corporation and formerly Synthetic Blood International, Inc. (the “Company”),
and the Holder of the Warrant whose signature appears at the foot of this
Amendment. Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed to such terms in the Warrant.

Recitals

The Company and Holder agree and acknowledge that the obligation to register the
Warrant Shares pursuant to Section 5(f) of the Warrant will divert financial and
other resources from the Company’s operations, which is contrary to the Holder’s
desire to see long-term growth and development of the Company and an increase in
shareholder value. The parties further acknowledge that the obligation to
register the Warrant Shares by January 2009 is of nominal value to the Holder in
light of the Holder’s interest in the long-term growth of the Company.

Agreement

In consideration of the foregoing Recitals, the Holder, for itself and its
successors and assigns, agrees with the Company as follows:

1. Section 2(c) of the Warrant is hereby deleted in its entirety and the
following new section 2(c) is inserted in lieu thereof:

c) Cashless Exercise. If at any time after the registration statement
contemplated by Section 5(f), below, is declared effective by the Securities and
Exchange Commission there is not an effective registration statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder for more than 30 consecutive days, then after the
expiration of such 30-day period and so long as there remains no effective
registration statement registering, or no current prospectus available for, the
resale of the Warrant Shares by the Holder this Warrant may also be exercised
during such period of non-registration by means of a “cashless exercise” in
which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

(A)   =   the closing bid price on the Trading Day immediately preceding the
date of such election; (B)   =   the Exercise Price of this Warrant, as
adjusted; and (X)   =   the number of Warrant Shares issuable upon exercise of
this Warrant in accordance with the terms of this Warrant by means of a cash
exercise rather than a cashless exercise.



--------------------------------------------------------------------------------

2. Section 5(f) of the Warrant is hereby deleted in its entirety and the
following new section 5(f) is inserted in lieu thereof:

f) Registration of Warrant Shares. The Company shall file a registration
statement under the Securities Act with the Securities and Exchange Commission
(the “Commission”) on or before August 14, 2009, for the purpose of registering
for resale the Warrant Shares, and shall use its best efforts to keep such
registration statement continuously effective under the Securities Act until all
such shares covered by such registration statement have been sold or the Warrant
Shares (or the Warrant Shares issuable through exercise under Section 2(c)) may
be sold without restriction pursuant to Rule 144 as determined by the counsel to
the Company pursuant to a written opinion letter to such effect. The Holder
shall provide to the Company in writing all information reasonably required by
the Company to comply with its disclosure obligations in the registration
statement imposed by the Securities Act and the regulations promulgated
thereunder. The failure of the Holder for any reason to provide such information
at least five Business Days prior to the filing of the registration statement
covering the Warrant Shares (and five Business Days prior to any pre or post
effective amendment to such registration Statement) shall effect a termination
of any obligation of the Company to file any registration statement pertaining
to the Warrant Shares, the Company shall have no liability to the Holder with
respect thereto, and the Holder’s right to exercise this warrant in the manner
provided for in Section 2(c) shall be void and unenforceable.

3. Except as specifically provided for herein, all terms of the original Warrant
shall remain in full force and effect.

AGREED AND ENTERED INTO this      day of              2008, by the undersigned
thereunto duly authorized.

 

 

    Warrant No.  

 

Print Holder’s Name      

 

      Holder Signature       Name:  

 

      Title:  

 

      Oxygen Biotherapeutics, Inc.       By  

 

      Name:  

 

      Title:  

 

     

 

2